DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, brine based, reticulated foam, polyurethane, does not melt, coated, calcium carbonate, compressed state, same specific gravity as the fluid, in the reply filed on 1/19/22 is acknowledged.
Claims 4, 7, 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/19/22.

Priority
The claims have an effective date of the filing of the PCT: 12/7/18

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/22/21,10/17/19 have been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8, 10-11 is/are rejected under 35 U.S.C. 102a1 and 102a2 as being anticipated by Wang (US 2015/0275600).
Wang discloses the use of a plurality of reticulated open cell foam elements in a fluid that are pumped through the drill pipe and into the annulus of a wellbore (abstract).  The particles compress at the drill bit nozzle when going therethrough and expand when exiting into the annulus [0020, 0027, 0029].  The fluid may be a brine based fluid [0052], the particles are removed after exiting the well and the fluid is recirculated and reused downhole (abstract).  The composition discussed above meets the claimed insulation fluid compositions, further it meets the introducing step.  The “allowing” step merely requires the passage of time (e.g. you can allow someone to cross the street but they can choose not to do so), and since the composition/method steps are met this step is met by the reference.  Further, since the same composition/method is used the convection currents must implicitly be “at least partially” (which has no quantitative value associated with such) impeded, as required by the claim.  Elements above thusly meet the requirements of claims 1-3. Brine fluids are the only .

Claim(s) 1-3, 5, 8 is/are rejected under 35 U.S.C. 102a1 and 102a2 as being anticipated by Nguyen (US 6302207).
Nguyen discloses methods of completing subterranean formations.  Said method includes isolating the annulus between a sand screen and wellbore and introducing particulate solids and open cell foam pieces therein (abstract).  Overtime the carrier fluid leaks off to form the gravel pack (Column 1 lines 35-37).  The open cell foam may be coated to provide rigidity to the particle (Column 4 lines 23-25).  The carrier fluid may be a brine (claim 6).  Elements above meet the requirements of claims 1 and 2 wherein the composition requirements are met and as such the “insulating fluid” and “at least partially impede” limitations thus must implicitly be met.  It is noted there is no degree of impediment associated with the “at least partially” and one would expect these open cell particles to implicitly have such a property due to the open cell structure.  Elements above meet claim 3 wherein the open cell foam meets the reticulated requirements.  Elements above meet the requirements of claims 5, 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang as evidenced by Engineers Edge website.
Wang includes elements as set forth above.  Regarding claim 9: As evidenced by Engineers Edge website, water has a thermal conductivity of 0.6071 at 25C and 0.5610 at 0C.  Thermal conductivity is thusly a function of temperature (which is not defined in the claim), thus, it is the Examiner’s position that at some temperature the brine fluid of Wang would embrace the thermal conductivity requirements of claim 9, thus rendering the claim prima facie obvious.    
Regarding claim 12: the size of the foam elements of Wang range from 1-50 mm [0032] which converts to 0.39 to 1.96 inches, embracing and rendering prima facie obvious the range of claim 12.  See In re Wertheim.



Claims 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen as evidence by Engineers Edge website.
Nguyen includes elements as set forth above.  Regarding claim 9: As evidenced by Engineers Edge website, water has a thermal conductivity of 0.6071 at 25C and 0.5610 at 0C.  Thermal conductivity is thusly a function of temperature (which is not defined in the claim), thus, it is the Examiner’s position that at some temperature the brine fluid of Nguyen would embrace the thermal conductivity requirements of claim 9, thus rendering the claim prima facie obvious.    
	Regarding claim 8: alternative to above, picking brine is from a list (e.g. picking the open cell foam particle and picking brine is picking multiple elements).  Though picked from a list of possible combinations, it has been held that though a specific embodiment is not taught as preferred makes it no less obvious, also, that the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious, see Merck v. Biocraft, 10 USPQ2d 1843 (Fed Cir 1985).  Thus, choosing brine fluids is prima facie obvious.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  coating an open cell porous medium with calcium carbonate and using by the claimed method is not suggested or disclosed.  Closest prior art includes Wang (as .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2004/0076478, as used in the restriction requirement, is deemed cumulative to the above rejections at this time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA BLAND whose telephone number is (571)272-2451. The examiner can normally be reached Mon - Fri 9:00 am -3:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/ALICIA BLAND/           Primary Examiner, Art Unit 1766